Prepared outside the Commonwealth of Virginia.
After Recording Mail To:

KEYBANK NATIONAL ASSOCIATION
Key Healthcare Finance
WA 31-13-2313
1301 Fifth Avenue, 23rd Floor
Seattle, WA 98101
Attn: Bellini Lacey

SPACE ABOVE LINE FOR RECORDER’S USE

Grantor’s Organizational Identification Number: 4845920
Tax Parcel No: 104R-805A

DEED OF TRUST MODIFICATION AGREEMENT

THIS DEED OF TRUST MODIFICATION AGREEMENT (“Agreement") is made as of May 26,
2011, between KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Beneficiary") and G&E HC REIT II LEBANON SNF, LLC, a Delaware limited
liability company (“Grantor”) with respect to that certain Deed of Trust,
Assignment of Rents, Security Agreement and Fixture Filing dated September 16,
2010, recorded under Recording Number       , records of Russell County,
Virginia (the “Deed of Trust") encumbering the real property legally described
on Exhibit A hereto.

1. Capitalized terms used but not defined herein are defined in the Deed of
Trust.

2. For good and valuable consideration, Borrower and Lender agree that the Deed
of Trust is hereby amended as follows:

2.1. From and after the date hereof, the Secured Obligations secured by the Deed
of Trust shall also include:

(a) Payment of all obligations at any time owing under a promissory note
(“Additional Note”) issued by Grantor, GRUBB & ELLIS HEALTHCARE REIT II, INC., a
Maryland corporation, G&E HC REIT II BASTIAN SNF, LLC, a Delaware limited
liability company, G&E HC REIT II LOW MOOR SNF, LLC, a Delaware limited
liability company, G&E HC REIT II CHARLOTTESVILLE SNF, LLC, a Delaware limited
liability company, and G&E HC REIT II MIDLOTHIAN SNF, LLC, a Delaware limited
liability company, (collectively with Grantor, “Borrower”) as maker and payable
to Lenders pursuant to the Additional Advance Agreement (defined below) in the
principal amount of FIVE MILLION and NO/100 DOLLARS ($5,000,000.00); and

(b) Payment and performance of all obligations of Borrower under that certain
Additional Advance Agreement of even date herewith between Borrower and Lender.

2.2. All references in the Deed of Trust to the “Note” shall refer collectively
to the Note and the Additional Note.

2.3. The occurrence of any “Event of Default” under the Additional Advance
Agreement shall be an Event of Default under the Deed of Trust

3. The terms and conditions of the Deed of Trust, as amended and supplemented by
this Agreement remain in full force and effect and are hereby affirmed and
ratified.

4. This Agreement is not intended and shall not be construed to impair the
validity, priority or enforceability of the Deed of Trust.

1

IN WITNESS WHEREOF, Grantor and Beneficiary have executed this Agreement as of
the date first written above.

“Beneficiary”

KEYBANK NATIONAL ASSOCIATION, a national banking association

         
By:
    —  
Name:
    —  
Title:
    —  

“Grantor”

G&E HC REIT II LEBANON SNF, LLC,
a Delaware limited liability company

By: G&E HC REIT II Virginia SNF Portfolio LLC,
a Delaware limited liability company, its sole member

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its General Partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Pres., Chief Operating Officer


ACKNOWLEDGMENTS

         
STATE OF WASHINGTON
    )  
 
  ) ss.
COUNTY OF KING
    )  

I certify that I know or have satisfactory evidence that        is the person
who appeared before me, and said person acknowledged that he signed this
instrument, on oath stated that he was authorized to execute the instrument as
the        of KEYBANK NATIONAL ASSOCIATION, a national banking association, to
be the free and voluntary act of such party for the uses and purposes mentioned
in the instrument.

Dated: May   , 2011.



Signature



                         
Print Name NOTARY PUBLIC in and for the State of Washington, residing at
    .          
 
               
My commission expires
    .          
 
        STATE OF CALIFORNIA  
) ) ss:
        COUNTY OF ORANGE  
)
       

On May 25, 2011 before me, Rex Morishita, Notary Public, personally appeared
Danny Prosky, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Rex Morishita (Seal)

2